In a child protective proceeding pursuant to Family Court Act article 10, the appeals are from (1) an order of the Family Court, Kings County (Deutsch, J.), entered on or about May 3, 1988, which adjudged the children Marcus F., Amitha K., Patrice S., Vohn F., and Heith S. to be abused and/or neglected, and (2) a dispositional order of the same court, dated January 2, 1990, which, inter alia, placed the child Patrice S. with the New York City Commissioner of Social Services for 12 months.
Ordered that the orders are affirmed, without costs or disbursements.
The petitioner made out a prima facie case of abuse as to Amitha and Vohn through expert medical testimony demonstrating that the one was suffering from oral gonorrhea while the other showed evidence of having been subjected to repeated anal sodomy (see, Family Ct Act § 1046 [a] [i]). Since the appellant failed to come forward with evidence demon*876strating an adequate explanation for the source of the children’s condition not indicative of abuse or neglect on the appellant’s part, the Family Court properly found that these children had been subjected to sexual abuse and that the appellant was responsible (see, Matter of F. Children, 178 AD2d 246; Matter of P. Children, 172 AD2d 839; Matter of Tania J. v Esther J., 147 AD2d 252; Matter of Nicole V., 123 AD2d 97, affd 71 NY2d 112; Matter of Cynthia V., 94 AD2d 773).
The petitioner also made out a prima facie case of educational neglect with respect to Marcus and Heith. It was demonstrated that neither of these children had ever attended school, and the appellant offered no evidence that they were receiving the required instruction elsewhere (see, Family Ct Act § 1012 [f] [i] [A]; Matter of Christa H., 127 AD2d 997; Matter of Kilroy, 121 Misc 2d 98; Blackwelder v Safnauer, 689 F Supp 106, 122). Furthermore, a preponderance of the evidence demonstrated that Marcus was afflicted with a serious emotional disturbance of long standing and had not been provided with the treatment required to ameliorate the condition (see, Family Ct Act § 1012 [h]; § 1046 [a] [viii]). Based upon the petitioner’s expert’s testimony, the court properly concluded that Heith and Patrice were also in danger of the same neglectful behavior on the part of the appellant (see, Family Ct Act § 1046 [a] [i], [viii]; Matter of F. Children, 154 AD2d 594; Matter of Cruz, 121 AD2d 901).
The appellant’s remaining contentions are either without merit or academic. Balletta, J. P., Fiber, O’Brien and Santucci, JJ., concur.